Citation Nr: 0616748	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for endometriosis with 
pelvic inflammatory disease (PID). 

2.  Entitlement to service connection for bladder 
dysfunction.

3.  Entitlement to service connection for bowel dysfunction.

4.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 60 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran and C.D.




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to May 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision that denied the 
veteran's claims of service connection for endometriosis with 
PID, and bowel and bladder dysfunction, and also denied her 
claim for a rating higher than 60 percent for a low back 
disability.

It is noted that the RO, in its July 2002 decision, reviewed 
the claim of service connection for endometriosis and PID on 
a de novo basis.  A review of the record reveals that the 
claim was previously denied by the Board in an April 2000 
decision.  As such, the Board must first make a determination 
as to whether new and material evidence has been submitted to 
reopen the claim.  The following decision contains such a 
determination.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (holding 
that a Board reopening is unlawful when new and material 
evidence has not been submitted).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the claims decided herein have been obtained.

2.  The veteran's claim of service connection for 
endometriosis with PID was denied by the Board in an April 
2000 decision. 

3.  Evidence received since the Board's April 2000 decision 
is either duplicative or cumulative, and/or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
endometriosis with PID.

4.  There is no competent medical evidence of bowel or 
bladder dysfunction.

5.  The veteran's low back disability is productive of no 
more than persistent symptoms which are compatible with 
sciatic neuropathy, characteristic pain, and other 
neurological findings.


CONCLUSIONS OF LAW

1.  The Board's April 2000 denial of service connection for 
endometriosis with PID is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).
 
2.  Evidence received into the record since the Board's April 
2000 decision is not new and material; the criteria for 
reopening the claim of service connection for endometriosis 
with PID have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  Bowel dysfunction was not incurred in or aggravated by 
service, and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

4.  Bladder dysfunction was not incurred in or aggravated by 
service, and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

5.  The criteria for a rating greater than 60 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.45, 4.71a, Diagnostic Code 5293 (2002, 
2005) (renumbered Diagnostic Code 5243, effective 
September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from April 1979 to May 
1982.

The veteran underwent a physical evaluation in August 1979.  
A pelvic examination revealed no masses or tenderness, and 
the cervix was clear.  The genitourinary system, abdomen, and 
viscera were noted as within normal limits.  A history of a 
tubal ligation at age 21 was reported.  Service medical 
records, dated in February 1980 and March 1981, reflected 
dysmenorrhea.  An August 1981 medical examination revealed 
that her pelvic/gynecological and genitourinary systems, 
abdomen, and viscera were within normal limits. 

In November 1982, the veteran underwent a VA examination.  
She did not complain of gynecological, bowel, or bladder 
problems and there were no relevant objective findings with 
regard to such.
 
In January 1983, service connection for a back disability was 
granted.  The veteran was assigned a 20 percent rating. 

In September 1984, the veteran was hospitalized at a VA 
facility.  The diagnoses were acute PID and a urinary tract 
infection (UTI). 

In October 1995, the veteran underwent diagnostic laparoscopy 
at St. Luke's Medical Center.  The diagnoses included pelvic 
endometriosis. 

By a March 1996 RO decision, the veteran was granted an 
increased rating from 20 to 40 percent for her back 
disability. 

A July 1996 VA examination report reflects that the veteran 
had a history of acute PID and a UTI in 1984.  It was 
reported that in 1995 she had been diagnosed as having 
endometriosis via pelvic laparoscopy.  The diagnoses included 
PID, primary infertility, and endometriosis by laparoscopy 
(1995). 

During a July 1996 RO hearing, the veteran testified that she 
had endometriosis as a result of her back surgery.  She also 
said that she could not hold down a job as a result of her 
disabilities. 

By a February 1997 RO decision, the veteran's rating for her 
back disability was increased from 40 to 60 percent effective 
September 15, 1995.  By a January 1998 RO decision, a total 
rating based on individual unemployability (TDIU) was granted 
effective September 15, 1995.

In a statement, which was associated with the claims folder 
sometime in 1998, L.A.A., M.D., opined that the veteran's 
endometriosis and PID were not related to her service and 
were not secondary to her previous lumbar laminectomy.

By an April 2000 Board decision, service connection for 
endometriosis with PID was denied.  Evidence that was 
received since this decision was rendered is summarized 
below. 

A February 2001 VA spine examination report shows that the 
examiner reviewed the claims folder.  During the examination, 
the veteran complained of back pain with radiation into the 
lower extremities and an episode of past bowel and bladder 
incontinence.  With regard to flare-ups, she said she 
experienced such during storms and with colder temperatures.  
On objective examination, range of motion studies were 
conducted.  Active backward flexion was from 0 to 30 degrees; 
passive backward flexion was from 0 to 40 degrees; and she 
had pain from 0 to 20 degrees.  Active and passive backward 
extension was to 0 degrees.  Active lateral flexion and 
rotation was from 0 to 5 degrees; passive lateral flexion was 
from 0 to 10 degrees.  It was generally noted that there was 
objective evidence of painful motion, spasm, tenderness, and 
weakness and that pain had a major functional impact.  There 
were no postural abnormalities or fixed deformities.  
Radiculopathy was noted, and a neurological evaluation was 
recommended.  The diagnoses were degenerative disc disease of 
the lumbosacral spine with radiculopathy; status post 
laminectomy; and sacroiliac arthritis.  X-ray studies showed 
minimal sacroiliac arthritis and possible minimal 
osteoporosis. 

A February 2001 VA peripheral nerves examination report shows 
that the veteran reported having difficulty evacuating her 
bowels completely.  She also reported having urinary 
incontinence and dribbling for the previous 1 to 2 years.  
She said she had an intermittent sensation of wetness on 
certain parts of her left side, including her buttock, thigh, 
and leg.  On physical examination, it was noted that she was 
wheelchair-bound but could stand up.  She had weakness of the 
left lower extremity.  She had deep tendon reflexes.  She had 
no pathological reflexes and had a few jerks of the 
extremities while the examination occurred.  There was no 
gross sensory loss.  The physician indicated that he could 
not objectively determine the presence of bowel or bladder 
dysfunction; and he said he was unaware of any 
neurological/laboratory test that could determine this.  The 
examiner also indicated that she was exaggerating her 
symptoms.  

EMG and nerve conduction studies performed at St. Luke's 
Medical Center in February 2001 show that the veteran had a 
normal study of the lower limbs. 

In a statement submitted to the RO, in 2002, R.J., M.D, 
Consultant-Neurologist, indicated that the veteran had 
undergone EMG-NCV studies in February 2001; testing was 
described as limited given the veteran's involuntary jerks.  
It was concluded that the diagnosis of radiculopathy could be 
made even in the absence of abnormal findings in a limited 
EMG NCV study. 

In September 2002, the veteran submitted literature from the 
internet in support of her claims.  This literature related 
to the bladder, bowel, and spine. 

A June 2003 VA peripheral nerves examination report shows 
that the veteran complained she had "jerky" movements, and 
felt a sensation of wetness about the buttock to the left 
leg.  It was noted she was currently being seen by her 
private physician and had experienced minimal improvement.  
On examination, she was conscious and coherent.  She had 
hyperflexion of the extremities.  A Babinski sign was not 
elicited.  On motor strength testing of the lower 
extremities, she had 3/5 motor strength and there was no 
atrophy.  There were no sensory deficits.  Cranial nerves 
were intact.  She had good cerebellar functioning.  

On VA spine examination in June 2003, the examiner noted he 
had reviewed the claims folder.  The veteran complained of 
back stiffness and weakness.  She described the back pain as 
sharp (a 10 on a scale from 1 to 10), and said such radiated 
to the left lower extremity.  She said her pain was relieved 
(to a certain degree) through use of muscle relaxants, a TENS 
unit, and hot packs.  With use of muscle relaxants, she said 
her back pain was a 3 out of 10.  She said that flare-ups of 
her back symptoms occurred on a daily basis, lasted 45 to 60 
minutes, and were severe.  She said her symptoms were 
aggravated by certain weather.  She said she was totally 
incapacitated.  She also said she did not have any weight 
loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, or bladder or bowel complaints.  She said 
she used a cane for ambulation.  She said she did not use a 
brace.  She said she could walk about 10 meters.  She said 
she was unsteady but had not fallen.  She said she had 
sustained a whiplash injury in 1983, in a motor vehicle 
accident.  It was noted that the veteran could still perform 
activities of daily living. Specifically, it was noted that 
she could walk around the house and cook, while standing.    

On physical examination, the veteran did not have an abnormal 
posture or a deformity of the spine (from the cervical spine 
to the sacrum).  It was noted that she walked with a cane on 
the left side which aided the left lower extremity.  It was 
noted that she had a normal examination of the L5-S1 
distribution.  Range of motion studies were completed 
revealing that:  active and passive flexion was from 0 to 90 
degrees, with no flare-ups or pain.  Passive extension was 0 
to 10 degrees; active extension was 0 degrees; there were no 
flare-ups; and she had pain beyond 10 degrees.  Passive right 
and left lateral bending was 0 to 35 degrees; active right 
and left lateral bending was 0 to 30 degrees; there were no 
flare-ups; and she had pain beyond 30 degrees.  Passive and 
active right and left rotation was 0 to 40 degrees; there 
were no flare-ups; and there was no pain.  There was no 
evidence of ankylosis.  It was concluded that there was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  Conversely, it was noted that the veteran's 
range of motion was limited by pain.  
 
A VA muscle compensation examination report, performed in 
June 2003, reflects that the veteran's surgical scar of the 
back did not have any adhesions, muscle herniation, tendon 
damage, or any bone, joint, or nerve damage.  Her muscle 
strength was 5/5; and it was opined that there was no loss of 
muscle function.  

On VA neurological examination, it was noted that she had 3/5 
motor strength in her lower extremities; there was no atrophy 
of the leg and lower leg muscles; there were no sensory 
deficits.  She had hyper flexion of the lower extremities; a 
Babinski sign was not elicited. 

EMG studies from St. Luke's Medical Center dated in July 2003 
revealed that her paraspinal muscles (about the L5-S1 area) 
were normal.  Nerve conduction and EMG studies of the lower 
limbs were normal. 

At an October 2003 Travel Board hearing, the veteran 
testified that she had difficulty with bowel and bladder 
movements, which began four to six years ago. She said that 
the onset of movements came very quickly such that she 
carried a change of underwear with her.  When asked whether a 
physician had linked bowel and bladder dysfunction to her 
service-connected back disability, she said "No, they've 
only made note of it."  She also suggested that a VA 
physician, Dr. A. had linked her back condition with her 
bowel and bladder problems.  With regard to her endometriosis 
and PID, she said she developed these problems following back 
surgery.  She said that while she was in service she had 
regular gynecological problems including menstrual cramping 
which she had experienced since age 13.   She said she used a 
wheelchair when she went out as she fell a lot.  She said 
that she had fallen on three separate occasions in the 1990s.  
In the house, she said she used a cane.  She said she had 
undergone one disc surgery at the VA in the 1980s.  She said 
her back symptoms included radiation of pain, stiffness, 
spasms, and tingling or numbness in her toes.  She said she 
did not receive treatment as she had no money to pay a 
treatment provider.  She said she received treatment for her 
back at St. Luke's Hospital and at the VA.  



Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In July 2002, the RO denied the 
veteran's claims of service connection for endometriosis with 
PID, and bowel and bladder dysfunction and denied her claim 
for a higher rating for a back disability.  She was properly 
notified of the outcome as well as the reasoning behind the 
July 2002 decision in a letter that same month.  The Board 
concludes that the discussion in the July 2002 RO decision, 
statement of the case (issued in June 2003), and numerous 
letters over the years (including the May 2002 VCAA letter) 
informed the veteran of the information and evidence needed 
to substantiate her claims and complied with VA's 
notification requirements.  Specifically, the Board concludes 
that the RO decision, SOC, and various letters informed her 
of:  why the evidence on file was insufficient to grant 
service connection and a higher rating; what evidence the 
record revealed; what VA was doing to develop the claims; and 
what information and evidence was needed to substantiate her 
claims.  The May 2002 VCAA letter specifically informed her 
of what she should do in support of the claims, where to send 
the evidence, and what she should do if she had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  She was for the most part informed to submit 
everything she had with regard to her claims.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In the instant 
case, it is noted that the May 2002 VCAA letter was issued 
prior to the July 2002 RO decision which denied the veteran's 
claims; as such, no prejudice has occurred.  In any event, 
any defect with respect to the VCAA notice requirement in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence [s]he should 
submit to substantiate h[][er] claim." Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Further, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  Specifically, the veteran has 
undergone multiple VA examinations to ascertain the nature, 
etiology and/or severity of her disabilities.  All relevant 
medical records are on file, including VA and private medical 
records.  In sum, the Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist with regard to the veteran's 
claims. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  However, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, and as the veteran is already receiving the 
maximum schedular rating for her service-connected back 
disability, any question as to a higher evaluation or 
effective date is moot.  Thus, any error as to such notice is 
harmless and does not prohibit consideration of this matter 
on the merits.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  The Board finds that the January 2001 letter sent to 
the veteran by the RO satisfies the required notice, as that 
letter advised her of the specific basis for the prior denial 
and it also described the evidence that would be required to 
reopen the claim.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As all notification has been 
given and all relevant available evidence has been obtained, 
the Board concludes that any deficiency in compliance with 
the VCAA would not prejudice the veteran and would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has satisfied its duties to notify and to assist 
the veteran in this case. 

Service Connection Laws and Regulations

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. § 1131 38 C.F.R. § 3.303.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

Claim #1

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It has been emphasized that, while not every piece of new 
evidence is "material," some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
may not eventually convince VA to alter its prior adverse 
decision.  See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 
1998).  (The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

In the instant case, the Board denied the veteran's claim for 
service connection for endometriosis with PID in April 2000.  
In making its decision, the Board considered the veteran's 
service medical records, VA and private medical records, and 
testimony provided at a 1996 RO hearing.  The Board observed 
that the veteran's service medical records did not reveal any 
findings related to either endometriosis or PID.  Post-
service medical evidence was noted as significant in 
establishing a diagnosis of endometriosis and PID.  In 
addition, a 1998 statement from a physician is to the effect 
that the veteran's endometriosis with PID was neither related 
to her military service nor her service-connected back 
disability.  Hearing testimony was provided by the veteran 
and was to the effect that it was her belief that 
endometriosis with PID was related to her service-connected 
back disability.  The Board concluded that there was no 
competent medical evidence on file that linked either 
endometriosis or PID to service or her service-connected back 
disability.

Sine the April 2000 Board decision was rendered, evidence has 
been added to the record to include VA medical evidence.  
This evidence continues to show that the veteran has 
endometriosis with PID.  The evidence is not new and 
material, as it is largely duplicative of evidence previously 
considered.  38 C.F.R. § 3.156.

In addition, evidence added to the record since the April 
2000 Board decision was rendered includes the veteran's 
testimony at an October 2003 Travel Board hearing.  Her 
hearing testimony is to the effect that her endometriosis and 
PID is related to her service-connected back disability.  
This hearing testimony is neither new nor material as it is 
largely duplicative of other evidence on file including 
previous testimony provided at a hearing in July 1996.

In sum, since the April 2000 Board decision was issued, new 
and material evidence has not been submitted.  There is no 
newly submitted evidence that bears materially and 
substantially on the matter of the etiology of endometriosis 
with PID.  As such, the appeal must be denied.

The Board has considered the doctrine of giving the benefit 
of the doubt to the appellant, under 38 U.S.C.A. § 5107 (old 
and new versions) and 38 C.F.R. § 3.102, but the Board does 
not find the evidence is in approximate balance so as to 
warrant its application.  For the reasons and bases set forth 
above, the Board concludes that the preponderance of the 
evidence is against the application to reopen the claim of 
service connection for endometriosis with PID.
 
Claim #2 and Claim #3

A review of the veteran's service medical records (1979-1982) 
does not reveal any evidence that the veteran experienced 
bowel or bladder dysfunction during service.  In fact, 
examinations throughout her period of service reveal that her 
genitourinary system and abdomen and viscera were normal.

More recent evidence from 2001 onward shows that the veteran 
began complaining of episodes of bowel and bladder 
incontinence.  In February 2001, she underwent a VA 
examination, following which it was concluded that bowel or 
bladder dysfunction was not objectively indicated.  There is 
no evidence to the contrary.

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

It is again noted that the 2001 VA examination report does 
not reflect current diagnoses of chronic bowel or bladder 
disabilities.  Because there is no evidence of a current and 
competent diagnosis of chronic bowel or bladder dysfunction, 
the claims of service connection must be denied.  Brammer, 
supra; Rabideau, supra.  Even assuming there is current bowel 
or bladder dysfunction, there is no competent evidence on 
file that links such to a disease or injury in service or to 
her service-connected back disability.  

Although the veteran may sincerely believe that she has bowel 
and bladder problems and that they are in some way related to 
her military service or to her service-connected back 
disability, it is well established that, as a layperson, she 
is not considered capable of opining, no matter how 
sincerely, as to the etiology of disabilities.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

In light of this record, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's claimed bowel and bladder dysfunction were incurred 
in or aggravated by service or etiologically related to a 
service-connected disability.  The claims are denied.

Claim #4

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reflects that the veteran's low back 
disability is currently rated as 60 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new provisions, and 
to consider the revised criteria for the period beginning on 
the effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see June 2003 SSOC); as such, 
there is no due process bar to the Board doing likewise.   
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  See 
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

Under the former criteria of Diagnostic Code 5293, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, warrants a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  (A 60 percent 
rating is the highest available rating.) 

Under the revised criteria of Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under the revised criteria, a 60 percent rating is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
The notes for revised Diagnostic Code 5293 provide that, for 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The notes provide that "Chronic orthopedic and neurologic 
manifestations" mean orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic and neurological 
disabilities are to be separately evaluated under the most 
appropriate diagnostic code or codes.  

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  However, these revisions do not materially affect 
this case since the criteria under Diagnostic Code 5293 for 
intervertebral disc syndrome did not change (although the 
Diagnostic Code has been renumbered from 5293 to 5243).  
Moreover, because the remaining diagnostic codes that were 
materially revised (5235 to 5242) do not provide for 
assignment of a higher than 40 percent rating except in cases 
of ankylosis, which has not been shown in this case, the 
Board finds that there is no prejudice to the veteran in 
proceeding with a decision at this time.  See Bernard, 4 Vet. 
App. at 394.  

Other potentially applicable Diagnostic Codes are discussed 
below --

Complete paralysis of the sciatic nerve - the foot dangles 
and drops, no active movement possible of muscles below the 
knee; flexion of the knee weakened or (very rarely) lost 
warrants an 80 percent evaluation.  Incomplete paralysis of 
the sciatic nerve is evaluated as follows: severe, with 
marked muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  
38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Arthritis, established by X-ray findings, is rated based on 
limitation of motion of the joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  A 40 percent rating is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

A 40 percent evaluation requires that the lumbosacral strain 
be severe, with listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the veteran's low back disability has 
primarily been manifested by complaints of low back pain, 
with radiation into the lower extremities, limited range of 
motion, spasms, and evidence of activity restrictions.  The 
veteran has indicated that her low back bothers her on a 
daily basis with increased complaints after walking just 10 
meters.  She has indicated that she typically uses crutches, 
a cane, or a wheelchair to move around. 

On VA peripheral nerve examination in 2001, the examiner 
indicated that there was objective evidence of radiculopathy 
and weakness of the left lower extremity, but also indicated 
that the veteran appeared to be exaggerating her symptoms.  
EMG and nerve conduction studies, performed at St. Luke's 
Medical Center, were normal.  Despite the normal neurological 
findings, a physician noted in a 2002 statement that a 
diagnosis of radiculopathy could be made.  

More recent medical evidence shows that in June 2003, on VA 
peripheral nerve examination, the veteran complained of 
"jerky" movements, and a sensation of wetness about her 
buttocks and left lower extremity.  On examination, she had 
no sensory deficits.  It was also noted that she had 
experienced improvement, albeit minimally.  On VA spine 
examination in June 2003, it was noted that she had limited 
range of motion of the lumbosacral spine with pain.  On VA 
neurological examination, she had diminished motor strength 
in her lower extremities (3 out 5) but no muscle atrophy.  
EMG and nerve conduction studies, conducted in July 2003, 
were normal. 

Turning to the criteria under the former and revised version 
of Diagnostic Code 5293, it is noted that the veteran is 
currently in receipt of a 60 percent evaluation.  This 
evaluation not only takes into account the veteran's 
persistent complaints and symptoms of sciatic neuropathy with 
pain but also episodes of incapacitating symptoms (lasting at 
least 6 weeks during 12 months).  

A rating higher than 60 percent is available under Diagnostic 
Code 5293 if separate evaluations are assigned for orthopedic 
and neurological manifestations and then combined.  38 C.F.R. 
§ 4.25.  In the instant case, however, the veteran's 
neurological symptoms certainly do not amount to more than 
moderate incomplete paralysis of the sciatic nerve (which 
would be rated 20 percent disabling).  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  In this regard, it is again noted that 
EMG and nerve conduction studies and other neurological 
studies in 2001 and 2003 have either been normal and/or 
reflective of no more than radiculopathy with some diminished 
strength.  With regard to her orthopedic manifestations, no 
more than a 40 percent rating is available under the 
applicable Diagnostic Codes (based on severe limitation of 
motion or a severe lumbosacral strain).  The result of 
combining both her orthopedic and neurological manifestations 
would be a 50 percent evaluation (when converted and adjusted 
to the nearest number divisible by 10).  So even utilization 
of this method does not yield a rating higher than the 
current 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 2002). 

Moreover, application of Diagnostic Codes other than 5293, 
does not yield a rating higher than 60 percent.  A 40 percent 
evaluation is the maximum assignable under Diagnostic Code 
5295 for lumbosacral strain and under Diagnostic Code 5292 
for severe limited motion of the lumbar spine, to include 
arthritis (see 38 C.F.R. § 4.71a, Diagnostic Code 5010); and 
no higher evaluation is assignable on the basis of pain, 
alone.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, the veteran cannot be rated separately for 
intervertebral disc syndrome under Diagnostic Code 5293 (now 
5243) and for lumbosacral strain under Diagnostic Code 5295 
because each of these codes contemplates limitation of 
motion.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5292, 
5293, 5295; VAOPGCPREC 36-97; see also Esteban v. Brown, 6 
Vet. App. 259 (1994).

The veteran does not meet the criteria for a rating higher 
than 60 percent under Diagnostic Code 5285 as her lumbar 
vertebra are not fractured with cord involvement resulting in 
her being bedridden or requiring long leg braces.  Further, 
she does not have complete bony fixation (ankylosis) of the 
spine as required for a higher rating under Diagnostic Code 
5286. 

The Board finds that there is no showing that the veteran's 
low back disability has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, it is noted that the veteran has been assigned a 
total rating based on individual unemployability (TDIU) as of 
September 15, 1995.  The TDIU was warranted, in part, due to 
the veteran's 60 percent rating for a low back disability 
which has been in effect since September 15, 1995.  See 
38 C.F.R. §§ 3.321(b)(1), 4.16. 

For all the foregoing reasons, the Board must conclude that 
no greater disability than contemplated by the current 60 
percent rating assigned for a low back disability has been 
shown.  Hence, the claim for an increased evaluation must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a claim of service connection for 
endometriosis with PID is denied.

Entitlement to service connection for bowel dysfunction is 
denied.

Entitlement to service connection for bladder dysfunction is 
denied.

Entitlement to an increased rating for a low back disability 
is denied.



                  
_________________________________________________
D. C. Spickler
		Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


